DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 50 - 68 are pending.

Election/Restrictions
Applicant’s election without traverse of the species, ANXA1, ARP3 and SAHH autoantibodies in the response filed 29 July 2021 is acknowledged. The Examiner has also selected the species, CFAH, complement factor H to examine. 
 Claims 50-68 are under examination.


Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code in paragraphs165 and Table 3. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 57-60, 62-67 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.
The claims recite “judicial exceptions” as a limiting element or step without reciting additional elements/steps that integrate the judicial exceptions into the claimed inventions such that the judicial exceptions are practically applied, and are sufficient to 
A claim that focuses on use of judicial exceptions must also include additional elements or steps to show that the inventor has practically applied, and added something significant to, the natural principle itself. See Mayo, 101 USPQ2d at 1966. Patents cannot be obtained on subject matter identified by the courts as being exempted from eligibility (i.e., laws of nature, natural phenomenon, and abstract ideas).  
The Mayo framework provides that first whether the claims at issue are directed to a patent-ineligible concept is determined. If the answer is yes, then the elements of each claim both individually and “as an ordered combination” are considered to determine whether additional elements “transform the nature of the claim” into a patent-eligible application. The second step—known as the “inventive concept”—requires that claims include elements which would render the method both new and useful. 
The PTO' s revised guidance on the application of § 101. (USPTO's January 7, 2019, Memorandum, 2019 Revised Patent Subject Matter Eligibility Guidance indicates that we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract
ideas (i.e., mathematical concepts, certain methods of organizing
human activity such as a fundamental economic practice, or mental

(2) additional elements that integrate the judicial exception into a
practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).
Only if a claim (1) recites a judicial exception and (2) does not integrate that
exception into a practical application, do we then look to whether the claim:
(3) adds a specific limitation beyond the judicial exception that is not
"well-understood, routine, conventional" in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities
previously known to the industry, specified at a high level of generality, to the judicial exception.

	The present claims are directed to judicial exceptions?  The claims recite judicial exceptions as limiting elements, the natural phenomenon, the increase or decrease in levels of one or more ovarian cancer-associated autoantibodies selected from the group consisting of an autoantibody to ANXA1, an autoantibody to ARP3, an autoantibody to SAHH, an autoantibody to SERPH, an autoantibody to ARAP1, an autoantibody to OTUB1, an autoantibody to ATP1A1, an autoantibody to UBA1, and an autoantibody to CFAH. In addition, the claims recite an abstract idea, “wherein a decrease in autoantibodies to ANXA1, an increase in autoantibodies to ARP3, an increase in autoantibodies to SAHH, a decrease in autoantibodies to SERPH, a decrease in autoantibodies to ARAP1, a decrease in autoantibodies to OTUB1, a decrease in autoantibodies to ATPlA1, a decrease in autoantibodies to UBA1, and/or an increase in autoantibodies to CFAH is detected in the sample compared to the control”. These limitations could be done by merely reviewing the data mentally and mentally comparing and detecting.  In addition, these limitations encompasses mathematical equations or graphs which could be used to identify, predict and select.  However, these limitation would be considered to be abstract ideas and would not been given patentable weight.  The Court has pointed out that the basic mathematical equation, like a law of nature, was not patentable.  
The Court in Diehr, Flook and  Alice Corporation have pointed out that the basic mathematical equation, like a law of nature, was not patentable. The Court in Diehr, 
“treating the early stage ovarian cancer” has been interpreted merely detecting the ovarian cancer in a subject and instructing a doctor to generically “treat it”
The next step is to determine whether the claim as a whole adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the field. 
The active method steps of  “detecting one or more ovarian cancer-associated autoantibodies in a sample obtained from the subject” set forth well-understood, routine and conventional activity engaged in by scientists at the time the application was filed and are the activities that a scientist would have relied upon to achieve the goals of the invention. For instance,   Taylor et al (US 2012/0277326, published 1 November 2012), Flanagan (US 2014/0179808, published 26 June 2014, effective filing date 23 October 2012) and Anderson et al (0362497, published 17 December 2015, effective filing date 31 January 2013)) teach measuring autoantibodies to a plurality of biomarkers to detect ovarian cancer.   Hanash et al (US 2002/0168696, published 14 November 2002) teach detecting cancer by detecting the presence of autoantibodies to annexin A1 (paragraphs 8-14).   
In sum, when the relevant factors are analyzed, they weigh against the present claims amounting to significantly more than the judicial exceptions themselves. Accordingly, the claims do not qualify as eligible subject matter.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

s 50-56, 61 and 68 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  THIS IS A NEW MATTER REJECTION.
	There does not appear to be support for the limitation “treating the subject, wherein treating comprises surgery”. The Specification only discloses that “the subject is undergoing treatment for the ovarian cancer. The treatment may be a conventional therapy such as chemotherapy or radiotherapy, or the treatment may be an alternative therapy” (paragraph 93). Thus, treatment referred to in the Specification is when the patient is being monitored for the effectiveness of a treatment. The Specification also does not appear to disclose treatment by surgery after a finding of ovarian cancer, only that surgery may be performed to obtain biopsy specimens for examination. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 50-53, 56 and 62-65, 67 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Patz et al (US 2012/0003225, published 5 January 2012).
The claims are drawn to a method of detecting and treating early stage ovarian cancer in a subject, the method comprising: detecting an increase or decrease in one or more ovarian cancer-associated autoantibodies in a sample obtained from the subject compared to a control, wherein the one or more ovarian cancer-associated autoantibodies are selected from the group consisting of an autoantibody to ANXA1, an autoantibody to ARP3, an autoantibody to SAHH, an autoantibody to SERPH, an autoantibody to ARAP1, an autoantibody to OTUB1, an autoantibody to ATPlA1, an
autoantibody to UBA1, and an autoantibody to CFAH, and wherein a decrease in autoantibodies to ANXA1, an increase in autoantibodies to ARP3, an increase in autoantibodies to SAHH, a decrease in autoantibodies to SERPH, a decrease in autoantibodies to ARAP1, a decrease in autoantibodies to OTUB1, a decrease in autoantibodies to ATPlA1, a decrease in autoantibodies to UBA1, and/or an increase in autoantibodies to CFAH is detected in the sample compared to the control; and treating the subject, wherein treating comprises surgery
Patz disclose methods for detecting ovarian cancer comprising detecting autoantibodies to CFH (complement factor H) (paragraphs 8, 49, 51, 123, 129, 132). Patz disclose that CFH has been found to be associated with ovarian cancer cells (132). Patz disclose increased levels of CFH in patients with lung cancer (Example 6; Figures 8 and 9). Patz disclose treating patients diagnosed with cancer by surgery (paragraph 74).
As stated in KSR International Co. v. Teleflex., 82 USPQ2d 1385 (US 2007)
 
"When a person of ordinary skill is faced with "a finite number of identified,
predictable solutions" to a problem and pursues "the known options within his or her technical grasp," the resulting discovery "is likely the product not of innovation but of ordinary skill and common sense." KSR, 127 S. Ct. at 1742. So too, "[glranting patent protection to advances that would occur in the ordinary course without real innovation retards progress." 

Given the disclosure for detecting autoantibodies to CFH in cancer, the increased levels of autoantibodies to CFH in lung cancer that that increased levels of CFH has been prima facie obvious to measure the levels of autoantibodies to CFH to detect and treat early stage ovarian cancer, based on the disclosure of Patz and thus detect increased levels of CFH.  
One of ordinary skill in the art would have had a reasonable expectation of success to detect ovarian cancer based on increased levels of CFH Patz disclose detecting autoantibodies to CFH in cancer, the increased levels of autoantibodies to CFH in lung cancer  and that increased levels of CFH has been found to be associated with ovarian cancer cells.

Claims 50-56 and 62-65, 67 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Patz et al (US 2012/0003225, published 5 January 2012) in view of Flanagan (US 2014/0179808, published 26 June 2014, effective filing date 23 October 2012, IDS).
Patz does not disclose detecting autoantibodies to CA125.
Flanagan teaches detecting ovarian cancer in a subject comprising measuring autoantibodies to a plurality of biomarkers in serum from patients (paragraphs 6-8, 147-149). Flanagan tests the serum of woman with stages 1-3 ovarian cancer (paragraph 145). Flanagan further teaches measuring levels of CA125 (paragraphs 6, 17-21, 39).
One of ordinary skill in the art would have been motivated to apply Flanagan’s method for detecting ovarian cancer comprising measuring autoantibodies to CA125 in serum from patients suspected of having ovarian cancer to Patz’s method of detecting  increased levels of CFH in serum because both Flanagan and Patz concern the detection of cancer by measuring autoantibodies to a plurality of biomarkers in the serum of a subject.  .  It would have been prima facie obvious to have combined Hanash’s method of  measuring autoantibodies to annexin A1 in serum from patients to diagnose and stage lung cancer with Flanagan’s method for detecting ovarian cancer comprising measuring autoantibodies to a plurality of biomarkers in serum from subject to have a method of detecting ovarian cancer in a subject comprising the step of detecting the presence of an ovarian cancer-associated autoantibodies in the subject, wherein the ovarian cancer-associated autoantibody is an autoantibody to ANXA1.

Summary
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARK HALVORSON/           Primary Examiner, Art Unit 1642